Case 4:18-cv-00474-ALM Document 62-1 Filed 03/01/19 Page 1 of 1 PageID #: 1640




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 VIRGINIA INNOVATION SCIENCES,
 INC.,
            Plaintiff,                               Civil Action No.4:18-cv-00474-ALM
       v.
 AMAZON.COM, INC.,                                   JURY TRIAL DEMANDED
            Defendant.

 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.                                             Civil Action No.4:18-cv-00475-ALM
 RESIDEO TECHNOLOGHIES, INC.,
           Defendant.                                JURY TRIAL DEMANDED

 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.
 HTC CORPORATION,                                    Civil Action No.4:18-cv-00476-ALM
           Defendant.
                                                     JURY TRIAL DEMANDED
 INNOVATION SCIENCES, LLC,
               Plaintiff,
        v.                                           Civil Action No.4:18-cv-00477-ALM
 Vector Security, Inc.,
               Defendant.                            JURY TRIAL DEMANDED


                        Order Granting Motion for Protective Order

       Having considered the Motion for Protective Order filed by Plaintiff Innovation Sciences,

LLC’s (f/ka/ Virginia Innovation Sciences, Inc.)(“Innovation”), the Court is of the opinion that

the motion is well taken and should be GRANTED. It is therefore ORDERED that Innovation’s

confidentiality designations on its claim charts shall remain.




                                                13
